PER CURIAM.
These appeals brought by Tony Giamo are consolidated for all appellate purposes. The appeals are from orders of the trial court denying defendant’s motion for post-judgment relief made pursuant to Rule 3.-850, CrPR, 33 F.S.A. The second order of the trial court, which was issued during the time that jurisdiction was relinquished by this court to the trial court, sets forth the basis of the trial court’s ruling.
 Appellant was found guilty of bribery and sentenced to the state prison. The judgment and sentence were upheld upon appeal. See Giamo v. State, Fla.App.1971, 245 So.2d 116, cert. denied, Fla.1971, 251 So.2d 878. Appellant’s petition pursuant to Rule 3.850, CrPR, attempted to raise a claim that since he was convicted as an aider and abettor, and his principal had been found not guilty, he was therefore entitled to discharge. See Ex parte Bowen, 25 Fla. 214, 6 So. 65 (1889). After examining the briefs and hearing oral argument, we affirm the orders entered upon two grounds. First, the matters alleged are not properly the subject of a motion pursuant to Rule 3.850, CrPR. See Ramos v. State, Fla.App.1971, 249 So.2d 728. Second, the record conclusively refutes appellant’s contention that he was convicted as an aider and abettor.
Affirmed.